DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that this application is a DIV of 15285970 wherein applicant first elected the apparatus.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for harvesting produce from a tree. 
II. Claims 9-16, drawn to a method for harvesting produce from a tree.  
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as a system product and method process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be used with a different product such as with a land based drone system that does not require hovering flight.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions as currently presented place a serious search burden upon the examination process. Inventions I requires a search focused on a flying drone that is capable of harvesting produce. Invention II requires a search focused on a method of harvesting produce from a tree via a drone.  A search for the method of use of a harvesting drone of invention II can be used with drones not disclosed by invention I as invention II would be a search focused on all drones and not just flying drones. For example, a tree climbing drone may read on the method.  Each presented invention contains unique features that would be searched separately and would require multiple pieces and classifications of art to be examined for allowance or rejection.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Donald Boys on 7-19-2021 a provisional election was made without traverse to prosecute invention II, claims 9-16.  Affirmation of this election must be made 

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (USPN 8251307) in view of Dahlstrom (USPN 10195629).
Regarding claim 9, Goossen discloses a drone (3; It is noted that the term “drone” is being broadly defined as an unmanned aircraft) capable of displaying video images from a video camera mounted on a body of the drone on a display screen of a remote control station (Column 5 lines 1-22 
operating input mechanisms at the remote control station, transmitting commands wirelessly to the drone to maneuver the drone to a particular position (Column 5 lines 19-42 discloses controlling the drone from a remote location to position it at a target location.  It is understood that the control is wireless as is old and well known in the art and is perform by some form of control station),
and remotely triggering operation of a cutting implement mounted on a body of the drone (Figure 1 shows an arm 1 comprising a chuck 16 that may attach to different operational tools as described in column 5 lines 57-64.  Column 6 lines 30-32 discloses cutting tools). 
Goossen discloses using the drone for performing a variety of operations in environments in which it is dangerous of difficult for humans to reach (Column 3 lines 59-62). 
Goossen is lacking specific mention of harvesting produce from a tree. 
Dahlstrom discloses a drone that also performs operations via tools and teaches using a drone to harvest produce (Column 43 lines 47-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the drone of Goossen to harvest produce from trees as taught by Dahlstrom for the purpose of removing a human picker from a dangerous height operation.  
	The combination is considered to cut stems of produce from trees via the disclosed operational blades of Goossen.   

Regarding claim 10, the combination discloses the harvesting of produce from trees however is lacking wherein the tree is a coconut tree, and the produce is a coconut.
Because the combination addresses the narrow problem of harvesting produce at a dangerous height, a person seeking to solve that exact same problem of harvesting coconuts would consult the 

Regarding claims 12 and 13, Goossen further discloses an articulated harvesting arm capable of one or both of extension and lateral movement attached to the body of the drone, extending substantially horizontally, with the cutting implement mounted at an end of the harvesting arm away from the body of the drone, and positioning the drone involves positioning the harvesting arm relative to produce (Figure 1 shows arm 1 capable of multiple lateral movements as described in column 5 lines 43-56).

Regarding Claim 15, Goossen further discloses first software executing on a first processor in the drone, and second software executing on a second processor in the remote control station, the software enabling at least semi-automatic operation of the drone, to fly to different groves of trees, and to different trees, for harvesting produce (Goossen column 5 lines 19-33 further discloses that the drone is capable of either autonomous control via preprogrammed sequences or human remote control wherein commands are sent to avionics within the drone, therefore the drone and remote control station both inherently comprise processors and software to handle the disclosed functioning of the drone. The drone is also capable of hovering flight, this hovering flight is considered automatic flight when the operator is not directly controlling the flight as is well known in the art of hovering drones. The claim language " the software enabling at least semi-automatic operation of the drone, to fly to different groves of trees, and to different trees, for harvesting produce " is considered to be met by the combination as a user would be capable of flying tree to tree to harvest produce under “semi-automatic control” as when not directly controlling the drone it would automatically hover).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (USPN 8251307) in view of Dahlstrom (USPN 10195629) as applied to claims 9 and 12 in further view of Walker (USPN 3606750).
Regarding claims 11 and 14, Goossen discloses a plurality of cutting implements (Column 2 lines 17-27 and column 6 lines BO-32 discloses a variety of different attachments such as rotary cutting blades, knife blades, end or side cutters, and among others). Goossen is lacking the specific mention of a laser cutting gun.
Walker discloses a produce harvesting machine and teaches wherein the machine severs the stem of the produce via a laser cutting implement (Column 1 lines 11-17 discloses a harvester for tree borne fruit and a cutter that selectively severs the stem of the fruit. Column 10 lines 10-12 discloses the use of a laser cutting beam).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventions, to modify the combination by using a laser cutting implement to sever the stem of a tree produce as taught by Walker for the purpose of harvesting it.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (USPN 8251307) in view of Dahlstrom (USPN 10195629) as applied to claim 15 in further view of Jens (USPN 9462749).
Regarding Claim 8, Goossen is lacking software that provides a visual analysis of color of produce in video data from the video camera to determine suitability of the produce for harvest.
Jens discloses a drone that harvests produce and teaches the use of software that utilizes camera images and performs color blob analysis of the image data to determine suitability of the produce for harvest (Column 7 lines 47-51 briefly describe the process of blob analysis to determine the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventions, to modify the combination by further using the blob analysis software to determine the produce ripeness by analyzing camera image data as taught by Jens for the purpose of aiding a user to further determine suitability of the produce for harvest.

Allowable Subject Matter
It is noted that amending the method claims to mirror the allowed apparatus claims of patent number 10555460, in conjunction with a filed terminal disclaimer, would result in an allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671